  4:20-cr-03118-JMG-CRZ Doc # 42 Filed: 06/17/21 Page 1 of 2 - Page ID # 167




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:20-CR-3118

vs.                                          FINAL ORDER OF FORFEITURE

JESSICA MULSKE,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 41). On March 29, 2021, the Court entered a Preliminary
Order of Forfeiture (filing 37) pursuant to 21 U.S.C. § 853, based upon the
defendant's plea of guilty to possessing methamphetamine with intent to
distribute in violation of 21 U.S.C. § 841, and her admission of the forfeiture
allegation contained in the indictment. By way of the preliminary order of
forfeiture, the defendant's interest in $7,075 in United States currency was
forfeited to the United States. Filing 37.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on April 16, 2021, on an official Internet government forfeiture site,
www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 40) was filed on June 16, 2021. The Court has been advised by the
plaintiff that no petitions have been filed, and from a review of the Court file,
the Court finds no petitions have been filed.
4:20-cr-03118-JMG-CRZ Doc # 42 Filed: 06/17/21 Page 2 of 2 - Page ID # 168




   IT IS ORDERED:


   1.    The plaintiff's Motion for Final Order of Forfeiture (filing 41)
         is granted.


   2.    All right, title, and interest in and to the $7,075 in United
         States currency held by any person or entity are forever
         barred and foreclosed.


   3.    The currency is forfeited to the plaintiff.


   4.    The plaintiff is directed to dispose of the currency in
         accordance with law.


   Dated this 17th day of June, 2021.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
